Citation Nr: 1146677	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  08-29 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for skin cancer and, if so, entitlement to service connection for basal cell carcinoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow
INTRODUCTION

The Veteran had active military service from January 1962 to December 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in March 2007 and May 2007 by the Department of Veterans Affairs (VA) Regional Offices (RO) in Jackson, Mississippi, and Louisville, Kentucky, respectively.  [Due to the location of the Veteran's residence, the jurisdiction of his appeal remains with the Louisville RO.] 

The Veteran appeared and testified at a hearing held before a hearing officer at the RO in Louisville, Kentucky in January 2009.  A copy of the transcript of this hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The Board denied service connection for skin cancer in a February 1993 decision.  

2.  Evidence received subsequent to February 1993 raises a reasonable possibility of substantiating the claim for service connection for skin cancer.

3.  The basal cell carcinoma of the Veteran's face, neck, hands, arms, legs and eyes did not have its onset in service or for many years after service, and it is not otherwise related to service.


CONCLUSIONS OF LAW

1.  The February 1993 Board decision that denied service connection for skin cancer is final.  38 U.S.C.A. § 7103 (West 2002); 38 C.F.R. § 20.1100 (2011).

2.  New and material evidence has been received, and the Veteran's claim for service connection for skin cancer is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  Basal cell carcinoma of the face, neck, hands, arms, legs and eyes was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.311, 3.316 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011) describe VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  

In claims to reopen, as in this case, VA must both notify the claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Id.  VA's Office of General Counsel issued informal guidance interpreting the decision in Kent as requiring that the notice provided specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating that the evidence must relate to the stated basis of the prior denial. VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

In the present case, notice was provided to the Veteran in June 2006.  As the Board finds that new and material evidence has been received sufficient to reopen the Veteran's claim, any deficiency with regard to the notice provided on how to reopen the previously denied claim for service connection is not prejudicial to the Veteran.  With regard to notice of the underlying claim for service connection, the Board finds that the notice provided fully complies with VA's duty to notify.  Likewise, the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  He was told that it was his responsibility to support the claim with appropriate evidence and has been given the regulations applicable to VA's duty to notify and assist.  Indeed, the Veteran submitted evidence in connection with his claim, which indicates that he knew of the need to provide VA with information and evidence to support his claim.  Thus, the Board finds that the purposes behind VA's notice requirement have been satisfied and that VA has satisfied its "duty to notify" the Veteran.  Accordingly, any error in this regard is harmless.   

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the veteran has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and available evidence, and VA has notified the Veteran of any evidence that could not be obtained.  VA, therefore, has made every reasonable effort to obtain all records relevant to the Veteran's claim.

Generally, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  When a claim is one to reopen a finally decided claim, however, VA is not obligated to provide a medical examination or obtain a medical opinion until new and material evidence has been received.  See 38 C.F.R. § 3.159(c)(4)(iii).  In the present case, the Board notes that the RO reopened the Veteran's claim for service connection but did not provide a VA examination.  It did, however, obtain a medical opinion in October 2010 relating to the Veteran's claim.  The Board finds this to be sufficient to comply with VA's duty to assist as the only element remaining to be established was a nexus relationship between the Veteran's current basal cell carcinoma and his military service.  Thus, an examination was not necessary, and a medical opinion was appropriate.  The report of the medical opinion reflects that the VA physician providing the opinion reviewed the evidence in the Veteran's claims file and rendered appropriate opinions consistent therewith.  The Board, therefore, concludes that medical opinion provided is adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2009).  See also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Analysis

In February 1993, the Board denied the Veteran's claim for service connection for skin cancer.  This decision became final the date it was issued (i.e., February 5, 1993), and the Chairman of the Board has not ordered reconsideration of this decision to date.  38 U.S.C.A. § 7103; 38 C.F.R. § 20.1100.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  With claims to reopen filed on or after August 29, 2001, such as this one, "new" evidence is defined as evidence not previously submitted to agency decision makers and "material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The evidence received subsequent to the last final decision, February 1993 in the present case, is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Warren v. Brown, 6 Vet. App. 4 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
New evidence received since February 1993 includes the Veteran's statements and testimony, treatment records and statements from private physicians, VA treatment records, a Advisory Opinion from the VA Under Secretary of Health obtained in February 2007, and medical opinion from a VA oncologist-hematology received in October 2010.

The Board finds that some of this new evidence is material to reopen the Veteran's claim for service connection for skin cancer.  The VA treatment records are not material because they do not show any treatment for any skin disorder.  The treatment records and statements from private physicians submitted by the Veteran mostly show continued treatment for additional instances of actinic keratosis and basal cell carcinoma; however, in an April 2007 statement, one of these private physicians stated the following:  "It is my understanding that [the Veteran] was exposed to radiation while serving in the U.S. Army during the spring of 1962.  I feel that the exposure has contributed to the cause of his multiple Skin Cancer."  Furthermore, the February 2007 Advisory Opinion from the VA Under Secretary of Health and the October 2010 medical opinion from the VA oncologist-hematologist are also material as they relate to the element of whether a nexus exists between the Veteran's current basal cell carcinoma and his military service.  As there was not previously a medical opinion relating the Veteran's skin cancer to service, the Board finds that this nexus evidence is material and sufficient to reopen the Veteran's claim.

Having found new and material evidence has been received, the Board reopens the Veteran's claim for service connection for skin cancer.  The Board must now consider the Veteran's claim on the merits.

In general, service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

Initially, the Board notes that the medical evidence of record establishes that the Veteran has had multiple instances of lesions identified by pathology as basal cell carcinoma on his face (including on his nose, forehead, and lip areas), neck, arms, and legs that have been excised over the past 30 some years but that most basal cell carcinoma excisions have occurred within the last 10 years.  Consequently, the Board finds that the Veteran has a current disability, to wit basal cell carcinoma.

In the present case, the Veteran has presented several theories of entitlement to support his claim that service connection for basal cell carcinoma is warranted.  He alternatively states that it is related to a rash he had on his face and neck in service, is due to exposure to ionizing radiation in service, or is due to exposure to chemicals such mustard gas in service.  He relates that he went to "Chemical School" at Fort McClellan, Alabama, after basic training in 1962 and, while there, was exposed to all kinds of chemicals.  For example, he states that they placed two to three drops of mustard gas on his left forearm during one of his classes.  After he passed this course, he was assigned to a Chemical Corp compound in Germany where he continued to work with chemicals.

A review of the Veteran's service personnel records do demonstrate that the Veteran attended Chemical Corp School at Fort McClellan in Alabama from April to May of 1962 and that his subsequent military occupational specialty (MOS) was Chemical Warfare Helper or Repairman.  They also demonstrate that he was stationed in Germany from May 1962 through December 1963 (just before his discharge from service) and that he was assigned to either a Chemical Company or a Chemical Maintenance Company during that time.  Thus, based on this evidence, the Board accepts that the Veteran was exposed to some types of chemicals during his military service.  

Service connection may be established on a presumptive basis for certain conditions if, during active military service, the Veteran had full-body exposure to nitrogen or sulfur mustard or Lewisite and subsequently develops the enumerated condition.  Service connection will not be established if the condition is due to the Veteran's own willful misconduct or there is affirmative evidence that establishes a nonservice-related supervening condition or event as the cause of the claimed condition.  38 C.F.R. § 3.316. 
 
In cases involving exposure to vesicant agents under 38 C.F.R. § 3.316, the question of whether the requirements of this regulation are met, including whether or not the Veteran was actually exposed to the specified vesicant agents, is a question of fact for the Board to determine after full development of the facts.  The Board, therefore, must consider the credibility of the Veteran's statements and testimony in light of all the evidence in the file.  Thus, under this regulation, the Board is charged with the very difficult task of ascertaining what transpired more than fifty years ago with very little evidence to consider.  See Pearlman  v. West, 11 Vet. App. 443   (1998).  By contrast, in Pearlman, the United States Court of Appeal for Veterans Claims (Court) held that, for purposes of submitting a well-grounded claim for disabilities related to a veteran's asserted exposure to toxic gases under 38 C.F.R. § 3.316 , the Court held that VA must presume the truth of the lay testimony. 

The Board notes that, except for the single incident during training in which the Veteran reports that liquid mustard gas was placed on his forearm, he does not actually indicate any other time when he was specifically exposed to mustard gas.  Rather, he simply states that he was exposed to all types of chemicals, especially during his period of initial training.  However, even taking the Veteran's statements in the most favorable light to him, the Board finds that service connection for exposure to mustard gas under 38 C.F.R. § 3.316 is not warranted as his skin cancer is basal cell carcinoma, which is not an enumerated presumptive disease unlike squamous cell carcinoma.  

Furthermore, the Board finds that service connection on a direct basis is not warranted because the evidence fails to establish that the Veteran's basal cell carcinoma is related to his specified exposure to mustard gas or any other chemical.  The service treatment records fail to show any treatment for exposure to mustard gas or any other chemical, especially because of inhalation thereof.  Furthermore, there is no treatment for basal cell carcinoma in service.  Rather, the service treatment records show that the Veteran was seen for a possible lipoma on his chest and a skin rash on his face, both of which resolved on their own.  Consequently, there is nothing in service to establish that the Veteran had any chronic skin disorder, especially basal cell carcinoma.  Moreover, the Veteran has provided no medical opinion relating his basal cell carcinoma to any injury or disease incurred in service, and more specifically to the incident in service in which  he relates several drops of liquid mustard gas were placed on his left forearm or to his exposure to other chemicals.  

The Veteran instead relies upon his own lay opinions, for example, that his basal cell carcinoma is related to the placement of liquid mustard gas on his forearm during training in service in 1962 because he later had basal cell carcinoma removed from that forearm.  As a lay person, however, he is not competent to establish a medical diagnosis or show a medical etiology merely by his own assertions because such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1) (Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Because the Veteran is not professionally qualified to offer a diagnosis or suggest a possible medical etiology, his statements are afforded little weight as to whether a nexus exists between his basal cell carcinoma and his exposure to mustard gas or any other chemical during his military service.

Furthermore, the Board notes that the Veteran's report of having basal cell carcinoma removed from his left forearm where he reports they placed the drops of liquid mustard gas during training in 1962 is not credible.  The medical evidence of record demonstrates that, in December 2001, the Veteran had basal cell carcinoma removed from his left upper arm, not his left forearm.  This is the only evidence of record of removal of basal cell carcinoma from the Veteran's left arm.  This inconsistency affects the credibility of the Veteran's statements and lessens the probative value of them as to whether there is a relationship between the Veteran's exposure to liquid mustard gas in 1961 and his basal cell carcinoma involving the left arm that he had in December 2001.

In addition, the Board notes that the RO obtained a medical opinion from a VA oncologist-hematologist with over 30 years of experience regarding the likely etiology of the Veteran's basal cell carcinoma.  After reviewing the Veteran's claims file (including his medical records and statements), this VA physician stated that there are five known risk factors for basal cell carcinoma:  (1) chronic exposure to sunlight (UV radiation), (2) therapeutic radiation, (3) immunosuppression, (4) chronic arsenic poisoning, and (5) genetic predisposition.  He stated that, of the five risk factors, chronic exposure to sunlight (UV radiation) is by far the most common.  As to the other risk factors, he stated that they do not appear to be pertinent in this case.  Consequently, this VA physician opined that chronic sun exposure is more likely than not the cause of this Veteran's recurrent basal cell carcinoma.  

Clearly this VA physician did not indicate that exposure to chemicals, to include liquid mustard gas, was a risk factor for basal cell carcinoma.  Furthermore, based upon his 30 plus years of experience in the field of oncology-hematology, it was his opinion that chronic sun exposure was the more likely etiology of the Veteran's basal cell carcinoma than any other risk factor.  The VA physician's opinion, therefore, is clearly against finding that the Veteran's basal cell carcinoma is related to exposure to chemicals in service.
Furthermore, the Board notes that, although not necessarily in regards to this current claim but as to other claims for service connection, the Veteran has alleged he was exposed to herbicides such as Agent Orange.  The Board notes, however, that the Secretary of VA based upon the findings by the National Science Academy (NSA) has found that there is no scientific evidence of a relationship between exposure to herbicides such as Agent Orange and basal cell carcinoma.  See Notice, 59 Fed. Reg. 341-346 (1994) (The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.); 61 Fed. Reg. 41,442, 41,449 and 57,586, 57,589 (1996).  An updated list of specific conditions not having a positive association was recently published by the Secretary.  See Notice, 75 Fed. Reg. 81,332 (December 27, 2010).  The Veteran has not submitted any evidence to establish actual exposure to herbicides such as Agent Orange nor has he submitted any evidence to contradict the Secretary's finding that basal cell carcinoma is not related to exposure to herbicides.

Consequently, the Board finds this evidence to be extremely probative in establishing that the etiology of the Veteran's basal cell carcinoma is not chemical exposure in service, especially to mustard gas or Agent Orange.  The Board acknowledges the Senate Committee Report from 1994 submitted by the Veteran but points out that the subject matter discussed therein really does not apply to the time period in which the Veteran served but to the early 1990s during the start of the first Persian Gulf War, which was 30 years later.  Thus, the Board does not accept this as evidence to show that the Veteran was exposed to nerve agent poisons and that this is the etiology of his basal cell carcinoma.

In addition, the Board finds that the Veteran's basal cell carcinoma is not etiologically related to the Veteran's skin rash noted in the service treatment records in February 1963 despite the Veteran's statements that he had this rash on his face and neck for 15 years.  This statement lacks probative value because it is inconsistent with the contemporaneous medical evidence of record.  The service treatment records show the Veteran was seen in the emergency department on February 15, 1963 (while in Germany) because of a rash on his face and neck.  The Board acknowledges that the author of the note indicated that the rash did not make sense to him or her; however, the Veteran was told to return the next day, and, when examined then, no rash was noted to be present.  Furthermore, there is no further treatment for any rash on the Veteran's face and/or neck for the remaining eight months he was on active duty.  Finally, at the time of his separation examination in October 1963, the Veteran did not report having a history of rashes and no skin abnormalities was found on examination except for two tattoos on the Veteran's left and right shoulders.  Moreover, the VA oncologist-hematologist who provided the October 2010 medical opinion addressed this rash and opined that the Veteran's basal cell carcinoma is not related to this rash because it was not specifically diagnosed and had resolved as nothing was noted on the Veteran's separation examination.  He stated that non-specific, self-limiting skin rashes like this one have no relationship to the subsequent development of basal cell carcinoma.  Again, this medical opinion was based upon this physician's over 30 years of experience as an oncologist-hematologist.  Consequently, the Board finds that the VA physician's medical opinion to be highly probative and persuasive when considered against the Veteran's own lay statements, which are not competent when it comes to establish a relationship between his current basal cell carcinoma and the skin rash that he had in service, nor are they credible as to a continuity of symptoms during and after service.  

Finally, the Board finds that the Veteran's basal cell carcinoma is not etiologically related to his exposure to ionizing radiation in service.  Service connection for a condition that is claimed to be attributable to ionizing radiation exposure during service may be established in several ways.  Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997).  First, there are 15 types of cancer that are presumptively service-connected; however, skin cancer is not one of them.  38 U.S.C.A. § 1112(c) (West 2002); 38 C.F.R. § 3.309(d) (2008).  Consequently, the Board need not consider whether presumptive service connection is warranted under 38 C.F.R. § 3.309(d).

The second way to establish service connection is under 38 C.F.R. § 3.311.  To consider service connection under § 3.311, the evidence must show the following: (1) the veteran was exposed to ionizing radiation in service; (2) he subsequently developed a radiogenic disease; and (3) such disease first became manifest within a period specified by the regulations.  38 C.F.R. § 3.311(b).  If any of the foregoing three requirements has not been met, service connection for a disease claimed as secondary to exposure to ionizing radiation cannot be granted under § 3.311.  38 C.F.R. § 3.311(b)(1)(iii).   The Board notes that cancers of the skin are enumerated as "radiogenic disease" for purposes § 3.311.  

Initially the Board notes that the RO appropriately developed the Veteran's claim under 38 C.F.R. § 3.311.  In February 2007, a dose estimate and nexus opinion were obtained from the VA Under Secretary of Health.  It was estimated, based upon official military records, that the Veteran was occupationally exposed to a dose of ionizing radiation during military service of 0.059 rep, rad, or r gamma.  The estimated dose in rem would also be 0.059.  The memorandum from the Under Secretary also indicates that skin cancer has been attributed to ionizing radiation at high doses, e.g., several hundred rads.  Excess numbers of basal cell cancers also have been reported in skin which received estimated doses of 9-12 rads in margins of irradiated areas (Health Effects of Exposure to Low Levels of Ionizing Radiation (BER V), 1990, pages 325 to 327).  Screening doses were utilized to estimate the likelihood that exposure to ionizing radiation was responsible for the Veteran's skin cancers.  These screening doses were derived by the Defense Threat Reduction Agency (DTRA) based on the National Institute for Occupational Safety and Health (NIOSH) version of the Interactive Radioepidemiological Program (IREP) computer software and were reviewed and confirmed by the Under Secretary's office.  In accordance with NIOSH IREP guidance, the squamous cell screening doses also can be used for other non-basal cell, non-melanoma skin cancers.  Doses that equal or exceed the applicable screening doses correspond to calculated 99th percentile probability of causation values of 50.00 percent or more.  It was concluded that the Veteran's estimated radiation dose is less than the applicable screening doses.  In light of this, it was the Under Secretary's opinion that it is unlikely that the Veteran's individual basal cell skin cancers can be attributed to occupational exposure to ionizing radiation in service. 

The Board notes that the service treatment records contain a DD Form 1141, Record of Exposure to Ionizing Radiation, that demonstrates the Veteran was exposed to ionizing radiation on two separate occasions (on April 5 and May 3 in 1962) and the total accumulative dose he was exposed to was 0.059 rads.  Despite the Veteran's contention made at the January 2009 RO hearing that he had more exposure to ionizing radiation than this, he has not submitted any evidence to support his contentions nor has he provided any specific details as to his claim of additional exposure such as how many more days he was exposed and for what periods of time.  Instead, his testimony is very vague.  The Board finds that such vague testimony without any additional evidence to support the Veteran's contention of more exposure to ionizing radiation is not sufficient to overcome the significant probative value of the official military record recording the Veteran's exposure to ionizing radiation.  

Moreover, even if the Veteran's statements were taken in the light most favorable to him, the Board finds that they are still not sufficient to establish that he was exposed to sufficient enough amounts of ionizing radiation to warrant a finding that his basal cell carcinoma is related thereto.  The Under Secretary indicated in his memorandum that the least number of rads of ionizing radiation to which basal cell cancers have been attributed to are 9-12.  Given the rate of exposure documented on the DD Form 1141 of 0.059 rads, it is extremely unlikely that the Veteran would have been exposed to at least 9 rads of ionizing radiation during the short time he had left in his training after the last exposure on May 3, 1962, as it ended on May 26, 1962, just 23 days later.  

In support of his claim, the Veteran submitted a medical opinion from his private treating physician in which this states the following:  "It is my understanding that [the Veteran] was exposed to radiation while serving in the U.S. Army during the spring of 1962.  I feel that the exposure has contributed to the cause of his multiple Skin Cancer."  The Board finds this opinion to lack probative value because it is speculative and lacks a rationale.  

The Board notes that service connection may not be based on speculation or even remote possibility.  See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinions, which are speculative, general or inconclusive in nature, cannot support a claim).  In this case, the Veteran's treating physician could not confirm the etiology of the  Veteran's basal cell carcinoma.  Rather, he felt that the Veteran's basal cell carcinoma was contributed to by his exposure to radiation.  This opinion does not, therefore, have the required degree of medical certainty required for service connection.  Hinkle v. Nicholson, 19 Vet. App. 465 (2005) (medical opinions based on speculation are entitled to little, if any, probative value); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting  clinical data or other rationale, does not provide the required degree of medical certainty).  

More importantly, the Veteran's treating physician failed to provide a rationale for his medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.).  The Board has no way of knowing the basis of the treating physician's medical opinion without a reasoning set forth for it.  Consequently, the Board finds that this medical opinion lacks probative value to establish that there is a connection between the Veteran's current basal cell carcinoma and his exposure to ionizing radiation in service.

Finally, the only other opinion of record associating the Veteran's basal cell carcinoma with his exposure to ionizing radiation in service is his own lay statements.  As previously discussed, however, as a lay person, the Veteran is not competent to render a medical diagnosis or provide an opinion as to an etiology.  Consequently, the Board finds that the Veteran's statements lack probative value to establish a nexus relationship between his basal cell carcinoma and his exposure to ionizing radiation in service.

Rather, after reviewing all the evidence of record, the Board finds that the most probative and persuasive medical opinion is that provided by the Under Secretary that it is unlikely that the Veteran's basal cell carcinoma is attributable to occupational exposure to ionizing radiation in service as this medical opinion is based upon the available evidence, as well as the most up-to-date scientific understanding of the relationship between basal cell carcinoma and exposure to ionizing radiation.

For the foregoing reasons, the Board finds that the preponderance of the evidence is against finding that the Veteran's basal cell carcinoma is related to his military service to include exposure to ionizing radiation and chemicals such as Agent Orange and mustard gas, or to any other injury or disease incurred in service, such as the rash noted in the service treatment records in February 1963.  The preponderance of the evidence being against the Veteran's claim for service connection, the benefit of the doubt doctrine is not applicable.  Consequently, the Veteran's claim must be denied.


ORDER

New and material evidence having been received, the Veteran's claim for service connection for skin cancer is reopened, and, to this extent only, the appeal is granted.

Entitlement to service connection for basal cell carcinoma on the face, neck, hands, arms, legs, and eyes is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


